Appeal by defendant from a judgment of the County Court, Rockland County (Gallucci, J.), rendered August 12, 1980, convicting him of burglary in the third degree, upon a plea of guilty, and imposing sentence. Case remitted to the County Court, Rockland County, to hear and report on defendant’s motion to suppress oral and/or written statements. The appeal will be held in abeyance during the interim. The County Court shall file its report with all convenient speed. Under the circumstances of this case, and particularly in light of the People’s prior consent, at the County Court, to a hearing, the defendant was entitled to a determination on the merits of his renewed suppression motion, which right he has never agreed to waive (see People v Williams, 73 AD2d 1019; cf. People v Esajerre, 35 NY2d 463; People v Egan, 72 AD2d 239). In the absence of any such waiver, the matter must be remanded for a hearing on the defendant’s motion and the appeal will be held in abeyance during the interim (cf. People v Williams, supra). Damiani, J. P., Gulotta, O’Connor and Thompson, JJ., concur.